Citation Nr: 1427489	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating prior to December 13, 2013 and a rating in excess of 10 percent thereafter for hiatal hernia with gallstones.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1970 and from January 1974 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Pertaining to the Veteran's claim for an increased rating for hiatal hernia with gallstones, in a December 2013 rating decision, the agency of original jurisdiction (AOJ) granted an increase to 10 percent for such disability, effective December 13, 2013.  Therefore, such issue has been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

This case was previously before the Board in October 2013, at which time the Board remanded the issues on appeal for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the October 2013 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hemorrhoids are not large or thrombotic, or irreducible with excessive redundant tissue and do not result in frequent recurrences, persistent bleeding, secondary anemia, or fissures.  

2.  For the appeal period prior to December 13, 2013, the Veteran's hiatal hernia with gallstones was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, to any level of severity.  

3.  For the appeal period beginning December 13, 2013, the Veteran's hiatal hernia with gallstones is manifested by pyrosis, reflux, and regurgitation, without evidence of persistently recurrent epigastric distress; dysphagia; and substernal, arm, or shoulder pain; pain; vomiting; material weight loss; hematemesis; melena; or anemia; and is not productive of considerable or severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 202 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).  

2.  The criteria for a compensable rating prior to December 13, 2013 and a rating in excess of 10 percent thereafter for hiatal hernia with gallstones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 202 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in June 2009 in which the rating criteria for his hemorrhoids and hiatal hernia with gallstones was referenced and he was informed of the type of evidence considered in assigning a disability rating.  However, in the October 2013 remand, the Board noted the Veteran was not provided with full notice pertaining to the evidence and information necessary to substantiate his claims for increased ratings, the division of responsibilities between him and VA in obtaining such evidence and information, and the evidence and information needed to assign an effective date.  As such, the Veteran's claims were remanded so that such notice could be corrected.  This was accomplished by a November 2013 letter sent the Veteran which provided him with the necessary information.  

While the June 2009 and November 2013 letters were issued after the initial July 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2009 and November 2013 letters were issued, the Veteran's claims were readjudicated in the December 2009 statement of the case and February 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in June 2008 and December 2013 with respect to his increased rating claims for service-connected hemorrhoids and hiatal hernia.  Neither the Veteran nor his representative has alleged that such examinations are inadequate to adjudicate the Veteran's claims.  Moreover, the Board finds that the examinations are adequate to decide the issues on appeal. In this regard, they were predicated on an interview with the Veteran, a review of the record, and full examinations, addressing relevant rating criteria.  Thus, the Board finds the VA examinations of record are adequate to adjudicate the Veteran's increased rating claims on appeal and no further examination is necessary.  

As noted in the Introduction, in October 2013, the Board remanded the case for additional development, to include sending the Veteran proper VCAA notice, providing the Veteran with an opportunity to identify any additional treatment records relevant to his claims, obtaining a new VA examination, and readjudicating the claims in a supplemental statement of the case.  At that time, the Board sought an opinion as to the nature and severity of all manifestations of the Veteran's hemorrhoids and hiatal hernia, including consideration of anemia as a result of either of those service-connected disabilities and whether these service-connected disabilities affected his employability.  

As such, the AOJ sent the VCAA letter discussed above in November 2013 and associated with the claims file private treatment records not previously of record.  A VA examination dated December 2013 was also conducted with a report of the examiner's findings obtained.  Finally, a February 2014 supplemental statement of the case readjudicated the Veteran's claims.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives with regard to the claims decided below, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In rating the Veteran's service-connected hemorrhoids and hiatal hernia with gallstones, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  In the instant case, the Veteran's hemorrhoids and hiatal hernia with gallstones are evaluated under Diagnostic Codes 7336 and 7346 respectively.  Therefore, while he may be entitled to a separate rating for any manifestations of his hemorrhoids that are not contemplated by Diagnostic Code 7336, he is not entitled to a higher or separate rating for his hiatal hernia with gallstones under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  

A.  Hemorrhoids

The Veteran seeks a compensable rating for his service-connected hemorrhoids.  He contends that he experiences intermittent bleeding and attributes his anemia to internal hemorrhoids, thus warranting a compensable rating.  

The Veteran's service-connected hemorrhoids are rated at zero percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombatic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  

Private treatment records dated May 2007 reveal an impression of iron deficiency anemia, rectal bleeding, and history of colonic polyps.  The Veteran reported at that time that he believed his rectal bleeding was secondary to hemorrhoids.  The physician noted that no mention of hemorrhoids was made on any of the Veteran's previous endoscopies.  In August 2007, rectal bleeding and iron deficiency anemia was noted.  A January 2013 note reported positive fecal hemoglobin in December 2011 with no melena or hematochezia with the exception of occasional blood on tissue due to hemorrhoids.  A history of benign polyps of the large intestine was noted.  

A June 2008 VA examination noted a negative colonoscopy one year previously.  The Veteran reported bleeding hemorrhoids every five or six months.  He noted he had a small internal hemorrhoid that did not come out and bled a small amount once or twice a year.  Diagnosis included internal hemorrhoid history.  The examiner noted that the Veteran's hemorrhoids were controlled without medication.  

A December 2013 VA examination revealed no condition of the Veteran's rectum or anus.  The Veteran reported no history of external hemorrhoids or skin tags.  His only reported symptom was intermittent painless bleeding bright red blood from the rectum three or four times a year.  The examiner noted that the Veteran was scheduled to have a colonoscopy in May 2013, but the procedure was cancelled due to the Veteran's respiratory condition, which made it too risky.  The examiner noted the Veteran took no medication for hemorrhoids but did take iron supplements for treatment of anemia.  On examination, the examiner found no external hemorrhoids, anal fissures or other abnormalities.  The examiner noted the Veteran's hemorrhoid condition did not impact his ability to work.  The examiner concluded that no clinical hemorrhoids were seen on physical examination or on the Veteran's prior two colonoscopies.  He noted that the Veteran should seek treatment for whatever was causing him to bleed from his rectum which was causing anemia; however, the examiner did not attribute this bleeding or the anemia to hemorrhoids.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  As detailed, hemorrhoids were not noted in the evidence of record during the time period on appeal.  While the Veteran repeatedly reported a small internal hemorrhoid, such was not described as large or thrombatic, or irreducible with excessive redundant tissue.  Thus, a 10 percent disability rating is not warranted.  Furthermore, while the Veteran has been diagnosed with anemia, it has not been shown to be related to hemorrhoids.  In fact, the December 2013 found anemia and rectal bleeding, but noted an absence of hemorrhoids at that time and on two prior colonoscopies.  The Veteran competently and credibly reported rectal bleeding several times a year; however, such has not been characterized as persistent.  Therefore, a 20 percent evaluation is also not warranted.  Rather, the evidence of record reflects that the Veteran's hemorrhoids results in, at most, mild or moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, a compensable rating for the Veteran's service-connected hemorrhoids is not warranted under such Diagnostic Code.  Moreover, while the Veteran is not outright prohibited from a separate or higher rating under another Diagnostic Code, the evidence of record does not show that his hemorrhoids result in additional symptomatology.  

To the extent that the Veteran contends that his hemorrhoids are the cause of his anemia, the Board observes that the Veteran is not competent to report on the etiology of a condition like anemia because such an opinion requires medical expertise, which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, anemia results from an iron deficiency, to include as a result of loss of blood.  While the Veteran has been shown to have rectal bleeding and anemia, the etiology of such, to include the relationship to his hemorrhoids, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran's own lay statements on this matter is nonprobative evidence.     

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hemorrhoids.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.  

B.  Hiatal Hernia with Gallstones

The Veteran seeks an increased disability rating for his service-connected hiatal hernia with gallstones based on his symptoms of hyperacidity, heartburn, and regurgitation.  

The Veteran's service-connected hiatal hernia is rated under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  

The Board finds that, prior to December 13, 2013, the Veterans' hiatal hernia was not manifested by pain, vomiting, material weight loss, hematemesis, melena, dysphagia, pyrosis, regurgitation, or any other persistently recurrent epigastric distress.  Specifically, private treatment records dated May 2007 noted the Veteran denied abdominal pain, nausea and vomiting, dysphagia, and odynophagia.  An upper endoscopy report dated June 2007 revealed an impression of gastritis, hiatal hernia, and erosive esophagitis.  In January 2013, the Veteran's history of reflux was noted as well controlled by medication.  He reported no weight loss, dysphagia, odynophagia, or early satiety.  Assessment included esophageal reflux.  

A June 2008 VA examination noted the Veteran's report that his hiatal hernia was controlled without medication and mostly by diet.  The Veteran denied any nausea or vomiting.  The examiner noted no epigastric hernia was identified on examination.  

The Board finds that the Veteran is not entitled to a compensable rating prior to December 13, 2013, as the evidence of record shows no symptoms related to the Veteran's hiatal hernia.  In fact, the Veteran reported that his symptoms were well controlled by diet.  No impairment of health or persistently recurrent epigastric distress was shown.  As such, the Board finds that the Veteran is not entitled to a compensable rating for hiatal hernia during this time period.  

However, as of December 13, 2013, the Veteran's most recent VA examination, the AOJ assigned a 10 percent disability rating.  The Board finds that a 10 percent rating, but no higher, is warranted as of that date.  In this regard, the examiner noted continuous medication for a hiatal hernia.  The Veteran reported hyperacidity mostly in the early morning.  He denied a history of anorexia, nausea, vomiting, hematemesis, or melena.  He also denied a history of dysphagia to solids or liquids.  The examiner noted symptoms of pyrosis, reflux, and regurgitation, though it was noted that the Veteran's hiatal hernia did not impact his ability to work.  The examiner noted the Veteran had symptomatic esophageal reflux, but that his anemia was not due to this condition, as he never had hematemesis or melena.  

The Board notes the Veteran's symptoms of pyrosis, reflux, and regurgitation warrant a 10 percent rating.  However, he is not entitled to a 30 percent rating because no persistently recurrent epigastric distress has been shown.   In this regard, the Veteran has symptoms of regurgitation and pyrosis, but denied dysphagia.  Furthermore, no associated substernal, arm, or shoulder pain was noted.  The December 2013 VA examiner did not indicate any considerable impairment of health related to the Veteran's symptoms.  Thus, the Veteran's symptoms were of less severity than is warranted for a 30 percent rating.  

As the Veteran's symptoms are not of considerable impairment of health to warrant a 30 percent rating, it is impossible that such symptoms rise to the level of severe impairment of health warranting a 60 percent evaluation.  In this regard, there is no evidence of pain, vomiting, material weight loss or hematemesis or melena.  While the Veteran was noted to have anemia, the VA examiner concluded that such was not related to the Veteran's hiatal hernia.  Thus, absent more severe symptoms, a disability rating in excess of 10 percent since December 13, 2013 is not warranted.  

The Board has considered whether additional staged ratings beyond those already assigned herein are appropriate for the Veteran's service-connected hiatal hernia with gallstones.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout each stage of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

C.  Other Considerations 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids and hiatal hernia with gallstones with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his hemorrhoids and hiatal hernia with gallstones, as well as the impact such have on his overall health.  There are no additional symptoms of such disabilities that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected hemorrhoids or hiatal hernia.  The December 2013 VA examiner noted that the Veteran's hemorrhoids and hiatal hernia did not impact his ability to work.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for increased ratings for his service-connected hemorrhoids and hiatal hernia with gallstones.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  






	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for hemorrhoids is denied.  

A compensable rating prior to December 13, 2013 and a rating in excess of 10 percent thereafter for hiatal hernia with gallstones is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


